Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 05/22/2019 is acknowledged.  Claims 21-32 are pending.  Claims 21-32 are under examination.

Election/Restrictions 
Applicant’s election of species in the reply filed on 11/09/2020 is acknowledged.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2020.  Applicant elects the following species: Claim 23: SEQ ID NO:4. 
Applicant’s election with traverse of species in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the species share a common technical feature in that they are both RSV F protein that can be used as the antigen in a vaccine composition.  In view of Applicant’s remarks, the election of species is withdrawn.


Information Disclosure Statement
There was no information disclosure statement (IDS) submitted at the time of this Office action.


Claim Objections 
Claims 23 is objected to for the following informalities:
Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 30 recites “the vaccine composition of claim 1”.  Claim 1 has been canceled, thus, there is insufficient antecedent basis for this limitation in the claims.  Accordingly, one of ordinary skill in the art would not know the metes and bounds of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-22 and 27-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasisekharan et al. “Sasisekharan” (WO2015/048149) in view of De Los Rios et al. “De Los Rios” (WO2013/036973).
The claims are directed to a vaccine composition comprising an antigen and an adjuvant, wherein the adjuvant is a hepatitis B core virus-like particle (HBc VLP) having an amino acid sequence at least 
Regarding claims 21 and 22, Sasisekharan discloses nanoparticles and compositions of various constructs that combine meta-stable viral proteins (e.g., RSV F protein) and self-assembling molecules, thereby creating nanoparticles that are effective vaccine agents (see Abstract).  Sasisekharan discloses a vaccine composition containing a nanoparticle and an adjuvant, and discloses a method for using the vaccine composition to vaccinate a test subject; the nanoparticle comprises respiratory syncytial virus (RSV) F protein or a fragment thereof as well as a self-assembling molecule; the F protein fragment comprises a heptad-repeat A domain ( HRA), an HRC, F1 domains I and II, and a heptad-repeat B domain (HRB); the F protein sequence is selected from NOs: 1-12 (see page 2 paragraphs 2-6 and  claims 1, 9-11 of Sasisekharan); and the adjuvant may be a hepatitis B core virus-like particle (see page 41 lines 17-27).
Sasisekharan does not explicitly teach the HBV sequence of SEQ ID NO:1.
De Los Rios, however, discloses compositions for controlling assembly of modified viral core proteins, for example, into a viral capsid or a nanocage (see Abstract) for therapeutic preparations using core protein modified viral capsids (see page 1 lines 10-11).  De Los Rios discloses a method for assembling a modified viral core protein (e.g., a modified Hepatitis B Virus (HBV) core protein) into a viral capsid structure (see page 2 lines 15-16) and discloses SEQ ID NO: 6 having 100% sequence identity to SEQ ID NO:1 of the present invention.  De Los Rios also discloses a method of treatment involving administering to a patient in need of treatment a modified Hepatitis B Virus (HB V) core protein viral capsid bearing an appropriate therapeutic and associated with a pharmaceutically acceptable carrier (see claim 40 of De Los Rios).
Accordingly, it would have been obvious to one of ordinary skill in the art to generate a composition comprising an antigen and an adjuvant, wherein the adjuvant is a HBc VLP and the antigen is RSV as disclosed by Sasisekharan whereby the HBc VLP sequence is SEQ ID NO:1 as disclosed by De Los Rios.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that De Los Rios suggests that the HBc VLP of instant claim SEQ ID NO: 1 can be used in a method of treatment involving administering to a patient in need of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 27, 28 and 30-31, Sasisekharan discloses the composition is suitable for mucosal vaccination (see page 44 second and fourth Para.).
Regarding claim 29, with respect to inducing a specific mucosal response, the components of the prior art are the same as the components of the present invention, thus, the functional characteristics would be the same.
Regarding claim 32, Sasisekharan discloses the subject can be human (see page 14 second Para.).
 Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasisekharan et al. “Sasisekharan” (WO2015/048149) in view of De Los Rios et al. “De Los Rios” (WO2013/036973) and further in view of Fujinaga (US PGPUB 20160324960-A1).
The teachings of Sasisekharan and De Los Rios are outlined above and incorporated herein.
	Regarding claims 24-26, the combined Sasisekharan et al. and De Los Rios et al. references fail to teach this claimed amount of adjuvant.  Nevertheless, Sasisekharan does state that “[t]he use of adjuvants is routine in vaccine biology” (see page 38) and provides many examples of different adjuvants for many different vaccine preparations/applications. 
However, Fujinaga et al. teach the use of vaccine adjuvants in the specifically claimed amounts for a wide variety of different vaccine preparations/applications.  Fujinaga also teaches amounts that fall within the scope of claim 24 or, alternatively, overlap with this claimed range.  See Fujinaga, paragraph [0046].  In addition, Fujinaga expressly teaches that the amount of adjuvant is a “result effective variable” that should be optimized for a person’s age, body weight, disease type, route of administration, etc.  See again paragraph [0048] (“The amount of the adjuvant of the present invention to be administered varies in 
Accordingly, it would have been prima facie obvious to use the claimed adjuvant as taught by the combined references of Sasisekharan et al. and De Los Rio et al. (see Examiner’s rejection which is incorporated by reference) in the amount of 0.01 ug to 1000 ug (as set forth in claim 24) since both Fujinaga teach amounts of adjuvant that fall within this claimed range or overlap with these claimed amounts.  See MPEP § 2144.05 (I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  In addition, Fujinaga teaches that the amount of adjuvant is a “result effective variable” based on age, weight, etc. that would render it amenable to optimization.  See MPEP § 2144.05 (II) (“Generally, differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration … is critical.”).  Further, there is nothing here to suggest that such a broad range (as set forth in claim 24) is somehow critical.  Accordingly, it would have been prima facie obvious to optimize the amount of adjuvant to arrive at the currently claimed amounts.    
Finally, a person of skill in the art would have a reasonable expectation of success here since the Examiner’s primary reference (Sasisekharan) expressly states that the use of adjuvants was “routine” in the art.  See again Sasisekharan, page 38 (“[t]he use of adjuvants is routine in vaccine biology”).  Further,  Fujinaga teach that the claimed amounts of adjuvant were routinely and even commercially used for a wide range of different vaccine preparations (e.g., DTaP, Hep B, HepA, DTAP-IPV, Pneumococcal, etc.) via many different routes of administration including oral, nasal, etc.  See Fujinaga et al., title and abstract.  See also paragraph [0046], lines 29-43.  Note too that the instant claim 21 is broad enough to encompass many different routes of administration including oral, nasal, etc.  See dependent claims 27 and 28.  
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648